O’Connor, J. P.,
dissents and votes to reverse the judgment and order a new trial, with the following memorandum: In this prosecution revolving, in large part, upon a closely contested identification issue, the prosecutor persisted in questioning two of defendant’s alibi witnesses about their failure to inform the police or District Attorney’s office of their stories prior to the trial. In the absence of overwhelming evidence of guilt, and in light of the failure to promptly charge the jury that an alibi witness has no obligation to come forward and contact the police or District Attorney’s office (People v Clark, 64 AD2d 669; People v Owens, 58 AD2d 898), I vote, upon constraint of People v Hamlin (58 AD2d 631), to reverse the judgment and order a new trial.